IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


           STATE OF ARIZONA ex rel. DES, Petitioner/Appellee,

                          TIFFANY G. TAYLOR,
                            Petitioner/Appellant,

                                     v.

                          THOMAS PANDOLA,
                           Respondent/Appellee.

                         No. 1 CA-CV 15-0191 FC
                           FILED 9-29-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC 2002-010919
          The Honorable Veronica W. Brame, Judge Pro Tempore

   AFFIRMED IN PART, REVERSED IN PART AND REMANDED


                                  COUNSEL

Tiffany G. Taylor, Scottsdale
Petitioner/Appellant

Arizona Attorney General’s Office, Phoenix
By Carol A. Salvati
Counsel for Petitioner/Appellee

Katz & Bloom, PLC, Phoenix
By Jay R. Bloom
Counsel for Respondent/Appellee
                      ADES/TAYLOR v. PANDOLA
                         Opinion of the Court



                                OPINION

Judge Patricia A. Orozco delivered the opinion of the Court, in which
Presiding Judge Diane M. Johnsen joins and Kenton D. Jones concurs in part
and dissents in part.


O R O Z C O, Judge:

¶1            Tiffany Taylor (Mother) appeals the superior court’s findings
that she: was properly served with a notice of registration of Illinois child
support orders (Notice) filed by Thomas Pandola (Father); failed to timely
object to the Notice; failed to timely object to Father’s allegation that he
owed no child support arrearages; and must pay Father’s attorney fees. For
the following reasons, we affirm the findings that Mother was properly
served with the Notice and failed to timely object to the Notice. We reverse
the superior court’s finding that Father owed no child support arrearages
as of the date of the registration and vacate the award of attorney fees.
Finally, we remand to the superior court for further proceedings consistent
with this opinion.

                FACTS1 AND PROCEDURAL HISTORY

¶2             Mother and Father are the natural parents of a child who was
born in 1999 when they were living in Illinois. Mother and Father first
agreed that Father would pay $3000 per month in child support and an
Illinois court so ordered in 2001. Mother and the child then moved to
Arizona. Illinois retained jurisdiction over child support. In 2003, the
Illinois court entered a stipulated order requiring Father to pay $6000 in
arrearages to Mother and $2000 per month in ongoing child support. In
May 2004, the Illinois court entered another stipulated order reducing
Father’s monthly obligation to $1200 (the May 2004 Order).2




1      “[W]e view the evidence in the light most favorable to supporting
the [superior court] decision.” Cooper v. Cooper, 167 Ariz. 482, 487 (App.
1990) (citing Johnson v. Johnson, 131 Ariz. 38, 44 (1981)).

2      This order is dated May 2004, but was filed in June 2004. For
consistency, we refer to the order as the May 2004 Order.
                                     2
                      ADES/TAYLOR v. PANDOLA
                         Opinion of the Court

¶3            In 2005, Father filed a request in Maricopa County Superior
Court asking to modify the May 2004 Order and reduce his monthly
obligation to $106. After some legal skirmishes, Father and Mother
submitted a stipulated order in Arizona agreeing the superior court had
jurisdiction over the matter and requiring Father to pay support arrearages
of $7146 and support of $900 per month commencing April 1, 2006.
Pursuant to another stipulation, the Arizona court ordered in 2010 that
Father’s obligation would be reduced to $655 per month.

¶4             Father filed another petition to reduce his support obligation
in March 2013 and many filings and several court proceedings ensued. The
Arizona Department of Economic Security (ADES) became involved
pursuant to Title IV-D. Finally, on its own motion and without ruling on
Father’s modification request, the superior court asked the parties to brief
whether subject matter jurisdiction over their child support issues was
proper in Arizona. Prompted by the court’s order, ADES, Mother, and
Father each averred that the Arizona court lacked jurisdiction until the
operative Illinois order was registered in Arizona. See Glover v. Glover, 231
Ariz. 1, 7, ¶ 23 (App. 2012). The court so ordered and dismissed Father’s
March 2013 petition for lack of jurisdiction.

¶5             On August 14, 2014, Father filed the Notice in superior court,
citing Arizona Revised Statutes (A.R.S.) section 25-1302 and attaching five
separate support orders from Illinois, including the May 2004 Order that
ordered Father to pay $1200 per month in child support. On the same day,
Father also filed a “Letter of Transmittal Requesting Registration and
Enforcement of Foreign Child Support Order Pursuant to A.R.S.
§ 25-1302(A) and § 25-1309.” The letter cited two Illinois orders, the latter
of which was the May 2004 Order. At the same time, Father also filed a
“Notice of Filing Respondent’s Sworn Statement Re: Child Support Arrears
Pursuant to A.R.S. § 25-1302(A)(3) and Other Information Required
Pursuant to A.R.S. § 25-1302(A)(4-5).” In the attached sworn statement,
Father averred that the May 2004 Order was the most recent and stated,
“[Father] is not aware of any child support arrears owed to [Mother] in this
matter.” Father served his three filings on Mother’s counsel, who executed
an acceptance of service on September 4, 2014.

¶6          On August 27, 2014, ADES filed its own arrears calculation,
showing Father owed $375,790.50 in back child support. Father objected,
arguing ADES used the wrong Illinois order as the basis for its calculation.




                                     3
                      ADES/TAYLOR v. PANDOLA
                         Opinion of the Court

On October 30, ADES filed an adjusted arrears calculation. Using a
monthly obligation of $1200, ADES recalculated Father’s arrearage at $540.3

¶7             Mother did not timely object to the Notice, but instead, on
October 1, filed a response in support of ADES’ initial arrearage calculation.
On November 5, Mother finally filed an objection to Father’s August 14
filing, arguing that it had been improperly filed and served, and requested
a hearing as to the validity and enforcement of the Notice and order it
sought to register. After an evidentiary hearing, the superior court found
Mother was properly served on September 4 when her counsel accepted
service on her behalf and that, as a result, Mother had until September 24,
2014, to file an objection but failed to do so. See A.R.S. §§ 25-1305.B.2,
-1306.B. The court held that because Mother failed to timely object, she
waived any objection both to confirmation of the May 2004 Order and also
to Father’s avowal that he owed nothing in support arrearages as of the date
of the Notice.

¶8           The superior court then affirmed registration of the $1200
support award reflected in the May 2004 Order. As to arrearages, the court
affirmed ADES’ revised calculation and found that Father’s child support
arrears was “zero through August 14, 2014.”

¶9           Father then filed an application for attorney fees and costs and
requested sanctions, arguing Mother’s challenge to the registration of the
May 2004 Order was unreasonable. Mother did not timely respond and the
superior court awarded Father $7000 in attorney fees.

¶10            Mother timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and A.R.S. §§ 12-120.21.A.1
and -2101.A.1 (West 2016).4

                               DISCUSSION

¶11          On appeal, Mother argues that registration of the May 2004
Order should be set aside because Father’s filing was legally insufficient
and was not properly served; she also argues the court erred by precluding
her from contesting the amount of arrears Father owed under the order. We

3       ADES arrived at this number by deducting the $660 payment made
by Father in September 2014 from the monthly obligation of $1200 as
reflected in the May 2004 Order.

4     Absent material changes from the relevant date, we cite a statute’s
current version.
                                      4
                       ADES/TAYLOR v. PANDOLA
                          Opinion of the Court

defer to the superior court’s “factual findings and will overturn them only
if they are clearly erroneous.” Danielson v. Evans, 201 Ariz. 401, 406, ¶ 13
(App. 2001). The application of statutes is reviewed de novo. In re
Reymundo F., 217 Ariz. 588, 590, ¶ 5 (App. 2008).

I.     The Notice of Registration

¶12           An Arizona court lacks jurisdiction to enforce a child support
order issued by another state unless the foreign order has been registered
in an Arizona court. A.R.S. § 25-1301; see Glover, 231 Ariz. at 1, ¶ 1 (holding
that “compliance with the registration requirements is necessary to confer
subject matter jurisdiction on the court”); Polacke v. Super. Ct. in and for Cty.
of Maricopa, 170 Ariz. 217, 222 (App. 1991) (finding that “[t]he jurisdiction
to determine the amount of arrearages derives directly from the court’s
authority to enforce the judgment”). The procedures for registering a
foreign support order are codified at A.R.S. § 25-1302, and require a party
seeking registration to send a “letter of transmittal” to the Arizona court,
attaching copies of the other state’s support order, along with “[a] sworn
statement by the person requesting registration or a certified statement by
the custodian of the records showing the amount of any arrearage.”

¶13          Mother argues the superior court erred in concluding Father
complied with the statute because Father did not file all Illinois support
orders entered in their case. See A.R.S. § 25-1302.A.2 (registration filing
must include the foreign order and any modification of the order). As
noted, however, Father’s filing attached several orders from the Illinois
court, and Mother provides no evidence of any Illinois order modifying the
May 2004 Order.

¶14            Although Mother also argues the Maricopa County Superior
Court did not properly serve her with notice of Father’s filings, see A.R.S.
§ 25-1305.A, her counsel accepted personal service of the filings on her
behalf on September 4, 2014. We do not need to decide, therefore, whether
the court clerk properly delivered copies of the filings to Mother. Given
Mother’s acceptance of service through counsel, the superior court did not
err in finding Mother was properly served on September 4, 2014. See Ariz.
R. Civ. P. 4.2(d)(4).

II.    Timeliness of Objection to Registration of the May 2004 Order

¶15           Mother further contends the superior court erred in denying
her objection to the Notice as untimely because her “Motion to Enforce
Court Order,” which she filed in April 2013, and her request for relief filed
in June 2013 constituted her objection.
                                       5
                      ADES/TAYLOR v. PANDOLA
                         Opinion of the Court

¶16            After one party’s filing triggers the registration process,
pursuant to A.R.S. § 25-1306.A, “[a] nonregistering party seeking to contest
the validity or enforcement of a registered support order in this state shall
request a hearing within the time required by § 25-1305.” Section
25-1305.B.2 permits the nonregistering party to request a hearing “within
twenty days after the date of . . . personal service of the notice [of
registration].” When properly requested, the “registering tribunal shall
schedule the matter for a hearing.” A.R.S. § 25-1306.C.

¶17           Mother’s contention that any pleadings she filed before
Father sought to register the May 2004 Order preserved her objection to the
Notice is unavailing. The language of the statute is clear; the objection must
be to “the validity or enforcement of a registered support order.” A.R.S.
§ 25-1306.A (emphasis added); Simpson v. Simpson, 224 Ariz. 224, 225, ¶ 6
(App. 2010) (“If the intent is clear and unambiguous from the plain
language then we give it effect and do not use other methods of statutory
interpretation.”). Because Mother’s April and June 2013 filings preceded
Father’s August 14, 2014 filing of the Notice, there was no “registered
support order” to contest before that date and her prior filings did not
operate as a preemptive challenge to the later-filed Notice.

¶18           Mother also argues that her October 1, 2014 motion in support
of ADES’ arrears calculation functioned as a timely objection to Father’s
registration because the affidavit of service her counsel executed on
September 4 was not filed until September 11. But the twenty-day time
period within which a party may challenge registration of a foreign order
runs from service, not from the date of filing of any certificate of service.
See A.R.S. § 25-1305.B.2 (providing that a contest to a notice of registration
must be filed “within twenty days after the date of mailing or personal
service”). Accordingly, Mother’s deadline to object to Father’s Notice was
September 24, 2014.5 Consequently, the superior court did not err in finding
Mother failed to timely object to the Notice.

III.   Calculation of Arrears

¶19           Mother also argues the superior court erred by concluding
that her failure to timely object to the Notice barred her from contesting


5      Mother also contends her October 1, 2014 joinder to ADES’ initial
arrears calculation served as an objection to the Notice pursuant to A.R.S.
§ 25-1306.A. Because Mother’s October 1, 2014 filing was not timely, we
need not address whether it would have operated as an appropriate contest
of Father’s Notice. A.R.S. §§ 25-1305.B.2; -1306.A.
                                      6
                       ADES/TAYLOR v. PANDOLA
                          Opinion of the Court

Father’s avowal that he owed no child support arrears as of the date of the
registration.

¶20           As stated, A.R.S. § 25-1302.A.3 requires a party registering a
foreign support order to file a sworn statement of any arrearages that are
due under that order. The superior court ruled that by failing to timely
object to Father’s Notice, Mother waived any objection to Father’s assertion
that no support arrears were due under the May 2004 Order. The court
misconstrued the statute in holding that the deadline for objecting to
registration of a foreign order also applies to (and limits) a nonfiling party’s
right to contest the other party’s avowal of the amount of arrearages that
purportedly have accrued under the foreign order.

¶21            Under A.R.S. § 25-1306.B, Mother’s failure to timely object to
the Notice plainly waived her right to contest confirmation of the support
order Father sought to register. See A.R.S. § 25-1306.B (“If the nonregistering
party fails to contest the validity or enforcement of the registered support
order in a timely manner, the order is confirmed by operation of law.”); see
Glover, 231 Ariz. at 4, ¶ 10 (“If the non-registering party fails to contest the
order within twenty days of service, it is confirmed by operation of law.”).
As a result, the May 2004 Order was confirmed by operation of law and the
Arizona court acquired jurisdiction to enforce it.

¶22            But the statute does not impose the same consequences for a
party’s failure to object within twenty days to the other party’s avowal
about any arrearages purportedly due under the order submitted for
registration. What is subject to confirmation under the statutes is the order,
not the filing party’s calculation of arrearages that may be due under that
order. Once the foreign order is registered and confirmed, the Arizona
court acquires jurisdiction to enforce the order by determining arrearages
that may be due and enforcing payment of those arrearages. See Polacke,
170 Ariz. at 222.

¶23            Father argues, and the dissent agrees, that the twenty-day
objection period specified in § 25-1305.B.2 applies not only to the foreign
order sought to be registered, but also to the separate avowal of purported
arrears that the filing party is required to file. But the language of the
statute does not support that conclusion. As noted, § 25-1305.B.2 provides
“[t]hat a hearing to contest the validity or enforcement of the registered
support order must be requested within twenty days.” (Emphasis added.).
It makes no reference to any duty to seek a hearing to contest the validity
of the filing party’s declaration of arrears purportedly due under the order.


                                       7
                       ADES/TAYLOR v. PANDOLA
                          Opinion of the Court

¶24           Father points to § 25-1305.B.3, which provides that a failure
by the nonfiling party to “contest the validity or enforcement of the
registered order in a timely manner will result in confirmation of the order
and enforcement of the order and the alleged arrearages and precludes
further contest of that order with respect to any matter that could have been
asserted.” That provision does not support Father’s assertion that the
amount of arrearages claimed by the filing party is established as a matter of
law if the nonfiling party fails to timely object to registration of the order.
Indeed, under B.3, if the nonfiling party does not timely object, the result is
“confirmation of the order” and “precludes further contest of that order
with respect to any matter that could have been asserted.” A.R.S.
§ 25-1305.B.3. But the statute does not say that a failure to object likewise
results in confirmation of any arrearage amount posited by the filer or
preclusion of the nonfiling party’s right to object to that amount.

¶25            Under the circumstances, we construe the reference in
§ 25-1305.B.3 to “alleged arrearages” to mean that a failure to object to
registration of an order may result in enforcement proceedings to collect
any arrearages specifically referenced in that order. Father’s argument that
a failure to object results in “confirmation of . . . the alleged arrearages”
averred by the filing party reads a consequence into the statute that is not
plainly stated, and we are reluctant to construe the statute to require such
an onerous result when the statute plainly states that a failure to object will
result in “confirmation of the order” and “preclu[sion of] further contest of
that order,” but does not plainly state the same result with respect to the
filing party’s separate avowal of arrears.

¶26           This construction of the statutory scheme is consistent with its
purpose, which is to establish a means by which Arizona courts may
acquire jurisdiction to enforce support orders issued by other states. See
A.R.S. § 25-1301 (“A support order or an income withholding order issued
in another state or a foreign support order may be registered in this state
for enforcement.”). The registration process is routine, in that the foreign
order “is registered when the order is filed” with the Arizona court, A.R.S.
§ 25-1303.A, subject only to a hearing, on request of the nonfiling party, “to
contest the validity or enforcement of the registered support order,” A.R.S.
§§ 25-1305.B.2, -1306.A.

¶27           The streamlined process by which an Arizona court acquires
jurisdiction over a foreign support order is aimed simply at determining
the validity of the foreign order, because once it is determined to be valid
and current, it is subject to enforcement as if it were issued by an Arizona
court. See Lofts v. Super. Ct. in and for Maricopa Cty., 140 Ariz. 407, 410 (1984)

                                        8
                       ADES/TAYLOR v. PANDOLA
                          Opinion of the Court

(stating that a “judgment validly rendered in one state’s court [must] be
accorded the same validity and effect in every other court in the country as
it had in the state rendering it”). But when, as here, the foreign support
order does not establish an arrearage amount due and owing, the order
does not represent the foreign court’s determination of arrearages as a
finding of fact to which we must give similar full faith and credit. Under
the statutes, the amount of arrearages owed and coming due pursuant to
and since the date the order was entered by the foreign court is a matter of
fact to be determined by the Arizona court after taking evidence in due
course, on a party’s motion to enforce the order. See generally A.R.S.
§ 25-1301.

¶28            The May 2004 Order Father registered reflects no arrearages
as of that date. Mother’s failure to timely object results in confirmation that,
as of May 2004, Father owed support in the amount of $1200 per month.
Under the statutes, Mother’s failure to object to the Notice did not similarly
bar her from contesting Father’s avowal as to arrearages purportedly
currently due under the May 2004 Order. This construction is consistent
with the plain language of the statute, which specifically requires an
objection to the “validity or enforcement of the registered support order.”
See Courtney v. Foster ex rel. Cty. of Maricopa, 235 Ariz. 613, 615, ¶ 6 (App.
2014) (observing that statutes are interpreted using the plain language of
the statute as the best indicator of the intent of the drafter).

¶29            If we assume, arguendo, that the language is ambiguous and
the intent is unclear, we consider the context of the rule and statute, “its
language, subject matter, and historical background; its effects and
consequences; and its spirit and purpose.” Hayes v. Cont’l Ins. Co., 178 Ariz.
264, 268 (1994). Statutes are to be construed “liberally,” as necessary to
“effect their objects and promote justice.” A.R.S. § 1-211.B. In construing
the statutes consistent with these principles, our interpretation is also
consistent with Arizona’s public policy mandating that parents financially
support their children to alleviate the burden on public assistance
programs. State ex rel. Dep’t of Econ. Sec. v. Demetz, 212 Ariz. 287, 290, ¶ 10
(App. 2006). At various times since May 2004, Mother contended she was
not receiving support payments from Father and that, as a result, she was
“receiving cash assistance, food stamps and state health insurance
benefits.”

¶30          We conclude the superior court erred in holding that
Mother’s failure to timely object to Father’s Notice precluded her from
contesting the amount of arrearages Father may currently owe under the
May 2004 Order.

                                       9
                       ADES/TAYLOR v. PANDOLA
                          Opinion of the Court

¶31           The dissent argues that if a receiver of the support, in this case
Mother, had registered an order and avowed that the provider, in this case
Father, owed a substantial sum of arrearages and Father failed to object, the
public policy we cite would bar Father from reopening the issue of
arrearages. Nothing in the majority opinion, of course, would allow that
scenario. Furthermore, we interpret the statute based on its language and
context; public policy in favor of enforcement of child support obligations
further supports our conclusion, but does not control our construction of
the statute. In any event, the dissent misconstrues the policy to which we
refer. The applicable public policy is not that child support payments
should be maximized at all costs; it is that valid child support orders should
be appropriately enforced consistent with due process, and our
construction of the statute is consistent with that policy insofar as it allows
the Arizona court to determine arrearages currently due once it properly
obtains jurisdiction and after hearing evidence on the matter. Therefore,
for the reasons stated above, we remand to the superior court to determine
the amount of arrearages Father owes, if any, based on the May 2004
Order’s mandate that he pay $1200 per month in support.

IV.    Superior Court’s Award of Attorney Fees to Father

¶32            On appeal, Mother argues that, if we agree the superior court
erred, we should vacate Father’s award of attorney fees. Because we
reverse the superior court’s orders in part and are remanding to the
superior court for a determination of arrearages, we vacate the award of
attorney fees.

V.     Attorney Fees and Costs on Appeal

¶33             Both parties request an award of attorney fees and costs on
appeal — Mother pursuant to A.R.S. § 12-348.B (authorizing an award of
attorney fees to the prevailing party in an action against government
entities challenging the assessment of taxes) and Father pursuant to A.R.S.
§ 25-809.G (authorizing an award of attorney fees, under certain
circumstances, in paternity proceedings). In our discretion, we decline to
award fees to either party. Because both parties prevailed in part, neither
is entitled to costs.

                               CONCLUSION

¶34          The orders of the superior court are affirmed in part and
reversed in part and we remand to the superior court for further
proceedings consistent with this opinion.


                                      10
                       ADES/TAYLOR v. PANDOLA
             Jones, J., concurring in part and dissenting in part

J O N E S, Judge, concurring in part, and dissenting in part:

¶35            I agree Mother was properly served and failed to timely
request a hearing following service of notice of registration of the Illinois
child support orders. However, statute dictates that, in doing so, Mother
waived her opportunity to contest the arrears alleged by Father through the
date of filing the registration documents.

¶36            Pursuant to Arizona’s version of the Uniform Interstate
Family Support Act (UIFSA), A.R.S. §§ 25-1201 to -1362, “[a] nonregistering
party seeking to contest the validity or enforcement of a registered support
order in this state shall request a hearing,” A.R.S. § 25-1306(A), which must
be done “within twenty days after the date of mailing or personal service
of the notice [of registration],” A.R.S. § 25-1305(B)(2). Absent a timely
request for a hearing, the order sought to be registered “is confirmed by
operation of law.”6 A.R.S. § 25-1306(B). Once the order is confirmed, the
non-registering party is “preclude[d from] further contest of the order with
respect to any matter that could have been asserted at the time of
registration.” A.R.S. §§ 25-1305(B)(3), -1308. Notably, “the amount of any
alleged arrearages” is a topic specifically identified as a matter that can be
raised at a hearing to contest the enforcement of a registered support order.
See A.R.S. § 25-1306(A).

¶37          These statutes are unambiguous, and we must apply their
terms as written. See Berndt v. Ariz. Dep’t of Corr., 238 Ariz. 524, 528, ¶ 11
(App. 2015) (citing Fleming v. Ariz. Dep’t of Pub. Safety, 237 Ariz. 414, 417,
¶ 12 (2015)). The majority incorrectly interprets the phrase “alleged
arrearages,” which appears in every section of the UIFSA cited above, to
mean only those arrears that have been documented in a foreign order and
presented to the registering court for confirmation. 7 This interpretation
runs contrary to the commonly understood meaning of the word “alleged,”
which is used to describe assertions that have not been proven. See, e.g.,


6      “Operation of law” is defined as “[t]he means by which a right or
a liability is created for a party regardless of the party’s actual intent.”
Black’s Law Dictionary (10th ed. 2014).

7      Alternatively, the majority incorrectly asserts that Father’s
registration documents indicated only that there were no arrears as of the
2004 order. See supra ¶ 22. Father, however, specifically averred within
his registration request that he was “not aware of any child support
arrears owed to [Mother] in this matter.” (Emphasis added).

                                     11
                        ADES/TAYLOR v. PANDOLA
              Jones, J., concurring in part and dissenting in part

The Am. Heritage Dictionary 46 (5th ed. 2011) (defining “alleged” as
“[r]epresented as existing or as being as described but not so proved”). If
the legislature intended the statute to encompass only those arrearages that
have been proven and memorialized in an order, it would have done so.
Moreover, interpreting the UIFSA to authorize confirmation of the foreign
support order only, and not the amount of alleged arrears, impermissibly
disregards the direction of A.R.S. § 25-1308, which “precludes further
contest of the order with respect to any matter that could have been asserted
at the time of registration.” See Ariz. Dep’t of Revenue v. Action Marine, Inc.,
218 Ariz. 141, 143, ¶ 10 (2008) (“We construe related statutes together, and
avoid interpretations that render statutory provisions meaningless,
unnecessary, or duplicative.”) (citing State ex rel. Larson v. Farley, 106 Ariz.
119, 122 (1970), and then Kriz v. Buckeye Petroleum Co., 145 Ariz. 374, 379
(1985)).

¶38            Nor can I agree with the majority’s reliance upon what is
otherwise the sound public policy of requiring parents to provide financial
support to their children to bolster its position. Here, the receiver of support
failed to object in a timely fashion and, by statute, waived her right to argue
arrears. Thus, the public policy argument proffered serves the majority
well by justifying its decision to allow Mother additional time in which to
reopen the matter and establish the existence of arrears that would otherwise
be foreclosed. But, this public policy argument is not uniformly
applicable. For example, had it been the receiver of support to register the
support order alleging the provider owed a substantial amount of arrears,
and the provider had failed to object in a timely fashion, that same public
policy aimed at preventing the burden on public assistance programs
would dictate an interpretation of the unambiguous language of the statute
that foreclosed any attempt to reopen the issue of arrears. I cannot
subscribe to an interpretation of the statutes that leads to such incongruous
results. Nor is justice served by rewarding persons who sleep on their
rights by providing additional opportunities specifically precluded by
statute to the detriment of those who follow the specifically articulated
provisions of that same law. See Phx. Title & Tr. Co. v. Old Dominion Co., 31
Ariz. 324, 336 (1927) (“Equity favors the diligent and not those who sleep on
their rights.”).

¶39            Under the plain language of the UIFSA, absent a timely
objection, the Illinois order was confirmed by operation of law, and Mother




                                      12
                       ADES/TAYLOR v. PANDOLA
             Jones, J., concurring in part and dissenting in part

was precluded from later objecting to any matter that could have been
asserted at the time of registration, including the amount of arrears alleged
by Father. I would affirm the orders of the trial court in their entirety.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       13